Citation Nr: 1532038	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-21 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran was a member of the Kentucky National Guard, to include a period of active service from June 2006 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was partially processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity. 

2. The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.10, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9411 (2014).

2. A total rating based on individual unemployability due to the Veteran's service-connected disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, letters dated in July 2010 and March 2011 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability have been obtained.  If the records could not be obtained by the RO, the RO informed the Veteran of such in a March 2012 letter and gave the Veteran the opportunity to supplement the record.  Additionally, records from two physicians may not appear in the claims file; however, the treatment records sought from those physicians are significantly outside of the appeal period, so there is no prejudice to the Veteran.

VA examinations adequate for adjudication purposes were provided to the Veteran in April 2011, January 2012, and December 2013, in connection with his claim.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his PTSD in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Increased Rating

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's acquired psychiatric disorder is currently assigned a 30 percent disability rating under Diagnostic Code 9434, as Major Depressive Disorder.  38 C.F.R. § 4.130 (2014).  Major Depressive Disorder, and the Veteran's other acquired psychiatric disorders, are evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2014).  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2014). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 40 at worst, to 70 at best.  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).   Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In April 2010, a mental health administrative note from a VA facility noted that the Veteran scored a 0 on a review of mood symptoms, indicating no depression, and a 6 on sleep inventory, indicating moderate sleep impairment.  The Veteran showed no signs of auditory or visual hallucinations or paranoid delusions.  He was assigned a GAF score of 60.

In August 2010, the Veteran submitted a letter.  In it, he stated that since he was discharged, he was experiencing irregular sleeping patterns, night sweats, idleness, more frequent consumption of alcohol, irritability, mood swings, and unemployment.

In March 2011, the Veteran underwent a VA examination.  At the examination, the Veteran denied psychiatric symptoms of a mood disorder, generalized anxiety, psychosis, or substance abuse within a year prior to the examination.  The Veteran was neatly groomed, with unremarkable speech, a normal affect, and a relaxed attitude, though his mood was dysphoric.  He also had intact attention, was oriented to time, place, and person, and had no delusions and unremarkable thought content, through his thought processes were tangential.  The Veteran demonstrated that he understood the outcome of his behavior, and that he knew he had a problem.  He described a sleep impairment to the examiner, where he did not sleep for two to three hours after going to bed, and often had disturbed or irregular sleep.  He also complained of occasionally waking at night sweating.  The Veteran struggled to interpret proverbs, taking one literally.  The examiner found that the Veteran was able to maintain minimum personal hygiene, and could perform all activities of daily living except driving, because his license was expired and he lacked a car.  His memory was normal, and the examiner noted that he was capable of managing his financial affairs.  The examiner also indicated that although the Veteran was unemployed, he maintained a relatively healthy social system bolstered by his family, with whom he often spoke on the phone.   She found that the Veteran did not have total impairment from his PTSD symptoms, and showed no deficiencies in judgment, thinking, family relations, work, mood, or school, and showed no reduced reliability and productivity or occasional decrease in work efficiency.  The examiner did note, however, that the Veteran was inconsistent and tangential in his presentation, and asked irrelevant and somewhat inappropriate questions about the examiner's personal life and beliefs.  

The Veteran submitted a series of buddy statements in support of his claim.  C.B. noted that the Veteran talked to himself and fell asleep for no reason.  She also indicated that he did not like company, and did not associate with anyone, preferring to drink liquor instead.  Finally, she stated that when he did talk, it was about his time in Iraq.  In May 2010, C.S. noted that the Veteran wanted to sit in the house alone all the time, and did not associate with anyone.  He also indicated that the Veteran grew his hair and facial hair out, and that he was afraid the Veteran might be suicidal.  D.B.P. said he noticed a change in the Veteran's demeanor, including an inability to relate to others.  He described the Veteran is less outgoing, often depressed, often edgy or irritable, and distracted, and he noted that the Veteran was drinking more than he used to.  He believed the Veteran was not suicidal because of his deeply held spiritual beliefs, but that there was a deep sadness in the Veteran that was not there before service.  D.B.P. also opined that the Veteran probably could not sustain employment and its accompanying stresses.  He also noted that the Veteran appeared to have insomnia and bad dreams.

In April 2011, the VA received a letter from the Department of Disability Determination in Frankfurt, Kentucky.  In the letter, D.N., M.Ed., explained that the Veteran was treated there beginning in August 1992 and ending in September 2009.  At the time of the Veteran's last visit, he was noncompliant with his treatment, and failed to finish a 52 week DUI treatment course because of sporadic attendance.  He was once asked to leave because he attended while intoxicated.  Dr. D.N. had no further information, because the chart had been closed for so long.

In April 2011, the Veteran underwent an examination for TDIU.  The examiner noted a history of difficulties with interpersonal relationships, depression, loss of control, anxiety, and sleep impairment.  The Veteran had normal mood, affect, and judgment, displayed appropriate behavior, had normal comprehension of commands, and showed average intelligence.  The Veteran's other physical and mental tests were average.  The examiner concluded that the Veteran was a physically well adult with elevated blood pressure, and his conditions would have no effect on his ability to do physical or sedentary employment.  After the psychological evaluation, the examiner indicated that there was no clear evidence to indicate a connection between employability and PTSD in veterans, noting that many veterans with PTSD are able to secure and retain employment.  The Veteran refused to relocate from his current home, though he inquired about available positions at local retailers.  The examiner concluded that there was no evidence that the Veteran's PTSD was impeding him from securing gainful employment.

In August 2011, the Veteran had an initial assessment for mental health treatment at a VA facility.  He scored a 5 on the PHQ-9 Depression Scale, which indicated mild depression, and a 2 on the sleep inventory scale, indicating mild sleep impairment, and the examiner noted that the Veteran did not have paranoid delusions or visual or auditory hallucinations.  The Veteran's risk for suicide was low.  He was assigned a GAF score of 55.

A treatment note from the VA Medical Center in September 2011 stated that the Veteran had mild PTSD due to service in Iraq, and that he was currently untreated and reluctant to take medication, though was willing to try Risperdal.  The Veteran was assigned a GAF score of 60.

At group treatment in September 2011, the Veteran indicated that he had feelings of irritability and struggled with chronic insomnia.  He denied suicidal or homicidal ideation.

In a September 2011 document from the Social Security Administration (SSA), the author noted that the Veteran was unemployed, and did not like taking medication to threat his chronic psychiatric symptoms.  His appearance was appropriate and his speech was within normal limits, with logical, goal directed thought processes without psychosis.  He had no suicidal or homicidal ideation, and his mood was all right, affect euthymic, and insight and judgment were intact.  The author assigned a GAF score of 60, and noted that the Veteran complained of irritability and chronic insomnia.

The Veteran had occasional psychological examinations through the VA from September 2011 to December 2013.  At those examinations, the Veteran showed appropriate appearance, logical thought processes without psychotic symptoms, no suicidal or homicidal ideation, mildly dysphoric affect, and intact or limited judgment and insight.  During those examinations, his GAF score ranged from 55 to 60.

An October 2011 treatment record from SSA records concluded that the Veteran's mental assessment was not severe; the Veteran was appropriately dressed and with good hygiene, and he told the examiner that he occasionally went to church, gardened, and tended pet rabbits, chickens and dogs.  The examiner found that there was no evidence that the Veteran's PTSD was impeding him from maintaining gainful employment.  The Veteran's speech was unremarkable, his affect was normal, and his mood was dysphoric.  His attention was intact, with tangential thought processes, unremarkable thought, normal memory, and no delusions.  He showed average intelligence, and an understanding that he had a problem.  He indicated he may have three nights a week of good sleep, but more often his sleep was irregular.  The examiner indicated that the Veteran refused to relocate in order to find a job, and that his unemployment was not due to a mental disorder.

The Veteran also underwent an assessment of policy issues for the SSA.  In it, they found that the Veteran was not significantly limited in his ability to carry out very short and simple instruction, carry out detailed instructions, be aware of normal hazards and take appropriate precautions, and sustain an ordinary routine without special supervision; moderately limited in his ability to maintain attention and concentration for extended periods, work in coordination with or proximity to other without being distracted by them, make simple, work-related decisions, interact appropriately with the general public, ask simple questions or request assistance, accept instructions and respond appropriately to criticism from supervisors, get along with coworkers or peers without distracting them or exhibiting behavioral extremes, maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness, respond appropriately to changes in work setting, travel in unfamiliar places or use public transportation, and set realistic goals or make plans independently of others; and markedly limited in his ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances, and complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  The assessment also noted that the Veteran refused to comply with psychological treatment.

In an interview that SSA did with the Veteran's aunt, she stated that the Veteran had taken medication, and performed better when he took it, but he did not like taking it.  She indicated that he got along with friends and family, was able to cook and take care of personal needs, and was able to manage his own money and do his own shopping.  She also noted that he got along well with others, but mostly stayed home rather than socializing.  She stated that the Veteran would be able to hold a job if he took his medication, and that he was able to handle change of routine and stress.

The Veteran underwent a VA examination in January 2012.  The examiner assigned a GAF score of 60, and opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms that are controlled by medication.  He noted the Veteran's major symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, and neglect of personal appearance and hygiene.  The Veteran understood how to manage his finances, and the examiner noted that while the Veteran reported increased drinking, on review of the record the examiner did not believe his drinking had increased since his last examination.  The examiner also noted that the Veteran wore dirty and unkempt clothes but that his hair was clean and the Veteran stated that he cared for himself.  The examiner concluded that the Veteran's PTSD symptoms were mild and did not interfere with his ability to obtain gainful employment, sedentary or physical.

In February 2013, the Veteran had PTSD and depression screens performed, both of which were negative.

In September 2013, H.H.G., Ph.D., a private physician, completed a PTSD Disability Benefits Questionnaire.  In it, she assigned the Veteran a GAF of 50, and found that the Veteran had occupational and social impairment with deficiencies in most areas.  She noted that the Veteran was taking Risperdal and did not find it to be helpful, commenting that the medication caused chronic headache.  She found that the Veteran's psychiatric condition produced symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, impairment of short and long term memory, flattened affect, disturbances in motivation and mood, and persistent delusions and hallucinations.  She noted that upon examination, the Veteran remarked that he could not enjoy the simplest of activities.  His attention was normal, though concentration was variable, and he complained of increased trouble with irritability and lack of patience being around others.  His speech was normal and thought content was appropriate and goal oriented.  The Veteran showed no symptoms of overt hallucinations, though Dr. H.H.G. indicated that the Veteran presented evidence of delusional activity in his belief that he had current symptoms of malaria.  She also noted that his knowledge and intelligence seemed below average, his judgment was average, and his mood was anxious and nervous, with restricted affect.  He reported feelings of anxiety and depression, and seemed suspicious and guarded with Dr. H.H.G.

Dr. H.H.G. supplemented the VA form with a written statement.  In it, she wrote that the Veteran was able to accomplish the majority of his daily living activities without assistance, but she found that his PTSD and social impairment were physically and emotionally debilitating, and that he suffered from occupational and social impairments.  She noted that people in this GAF range have difficulty keeping a job and typically have few friends.  She also opined that the GAF score of 50 related back to the original date of claim, and was based on his inability to maintain and form positive relationships and some delusional activity, namely his claim that he killed a lot of people, and also that he has symptoms of malaria.  She concluded that he could not sustain the stress from a competitive work environment and could not be expected to engage in gainful activity, due to his PTSD, continuous depression and anxiety, suspiciousness of others, lack of personal hygiene, and difficulty adapting to stressful circumstances.  In a follow-up questionnaire, she indicated that the Veteran could likely miss three or more days of work a month due to his psychiatric problems, would need to leave early three or more days per month, would be unable to stay focused to complete simple repetitive tasks for at least seven hours of an eight hour workday more than three days per month, and in response to criticism, more than once per month may respond in an angry manner but would not actually become violent.

In December 2013, the Veteran underwent another VA examination.  The Veteran reported nightmares and poor sleep, avoidance, and paranoia.  He denied diminished interest in activities, though stated that he felt detached from others and described himself as being unable to feel close to others.  He indicated that he could feel happy and have positive emotions, and denied significant problems with irritability.  He also denied experiences of reckless or destructive behavior, significant problems with concentration, and exaggerated startle response, and noted that he read a lot.  The examiner indicated that the Veteran's impairment most closely resembled occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner described the Veteran's symptoms as depressed mood, anxiety, and chronic sleep impairment.  He had a pleasant mood and congruent affect at the examination, and denied any suicidal or homicidal ideations.  He had linear thought processes, intact attention and concentration, and showed average intelligence.  The examiner noted that he met the criteria for PTSD diagnoses under both the DSM-IV and the DSM-5, but minimally, and that the Veteran's symptoms were mild, leading to a relatively active lifestyle caring for his animals and his land.  The Veteran reported that he cooked in and cleaned his mobile home, had level moods, and was making positive attempts to cope.  The examiner opined that the Veteran did not have the reduced reliability and productivity, did not have impairment in most areas of his life that would warrant a 70 percent rating, nor did he have a level of symptom severity that would warrant an increase.  The examiner also found that the Veteran's PTSD would have a mild impact on his ability to function in an employment setting, but would not preclude him from working.  She noted that the Veteran had GI problems which left him feeling sick often, but that the Veteran was not service connected for any medical conditions at the time.

In December 2014, Dr. H.H.G. filed a supplemental opinion, noting that she did not reexamine the Veteran but read the results of the Veteran's VA examination in December 2013.  She noted the examination's conclusions that the Veteran had a close relationship with his family but difficulty with activities in daily living, and gave an analysis of the Veteran's assigned GAF scores.  She concluded that the Veteran struggled with holistic impairment and functioning.  She reiterated that the Veteran had difficulties with maintaining and forming positive relationships, and stated that although he had no hallucinations, he did have "odd beliefs," such as his belief that he had malaria symptoms, and his belief that eating onions helped with his sleep disorder.  She concluded that these beliefs would alienate his social and occupational interaction, exposing the Veteran to workplace vulnerabilities.  She also reiterated her conclusion that the Veteran cannot sustain the stress from a competitive work environment, noting the link between PTSD and unemployment and stating that the Veteran would have returned to the workforce if he were able to.  She attached several articles supporting her statement that PTSD is linked to unemployment rates for veterans.

Throughout the appeal period, the Veteran's symptoms are substantially similar to occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A majority of the evidence shows that the Veteran withdrew from society and prefers being alone, and has difficulty with forming new relationships.  The Veteran also has difficulty sleeping, and has occasionally had periods of poor hygiene.  However, generally, the Veteran has been cooperative in examinations, pleasant, only occasionally circumlocutory, and has demonstrated GAF scores between 50 and 60 throughout the appeal period, indicating moderate impairment.  He consistently shows the ability to perform activities of daily living, and takes care of himself and animals at his home.  He also demonstrates consistent ability to control and regulate his finances.  The examination performed by Dr. H.H.G. discussed delusions in the form of belief that he was experiencing malaria symptoms and a belief that eating onions would help him sleep; however, these symptoms are not severe enough to warrant a 70 percent rating.

The Veteran's symptoms are not more accurately described by the 70 percent criteria of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The Veteran shows no evidence of symptoms of suicidal ideation or obsessional rituals, and while he does suffer from anxiety and depression, it is not near-continuous.  The Veteran does demonstrate irritability, but not to the point of violence.  Additionally, while he has neglected his personal appearance and hygiene for a period of time, the neglect is not severe enough on its own to warrant a higher rating.  The Board places significant weight on the opinion of the VA examiner from December 2013, who stated that the Veteran's symptoms were not severe enough to warrant a higher rating.  Based on a review of the record, the Board agrees.  Though Dr. H.H.G. noted chronic sleep impairment, mild memory loss, flattened affect, variable concentration, and slight delusions, these symptoms are not significant enough to warrant a rating of 70 percent.  

The Veteran's symptoms are also not best reflected by a 100 percent rating.  He does not show signs of gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or his own name.  38 C.F.R. § 4.130 (2014).  The Veteran's symptoms are best reflected by a 50 percent rating.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's acquired psychiatric disorder are contemplated by the schedular criteria set forth in Diagnostic Code 9411.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected psychiatric disability, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).   Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

III. TDIU

To establish entitlement to a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the Veteran resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore, 1 Vet. App. at 358.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level.  Id., (citing 38 C.F.R. §§ 4.1, 4.15). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The Veteran has one service-connected disability, PTSD, at 50 percent.  Because his disability evaluation is not 60 percent or more, the threshold set forth in 38 C.F.R. § 4.16(a) is not met. 

All cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a), are to be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 4.16(b).  An extraschedular rating is warranted upon a finding that the Veteran is unable to secure or follow substantially gainful employment.  38 C.F.R. § 4.16(b). 
 The Board must therefore determine whether the Veteran is unemployable due to his service-connected disabilities.  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services.  For the reasons discussed below, a remand for referral to consider an extraschedular evaluation is not warranted.


The Veteran has been unemployed since 2007, and previously worked as a mechanic, combat medic, social services agent assistant, and stock person.  He has no physical impairments that could prevent him from seeking employment, except for the GI issue noted in the December 2013 VA examination, which is not service-connected.  At his April 2011 VA examination, the VA examiner noted that the Veteran's main problem in finding gainful employment was his refusal to relocate from his current home, and that there was no evidence that the Veteran's PTSD was preventing him from securing gainful employment.  This was also reflected in an October 2011 treatment record from the SSA.  SSA also conducted an interview with the Veteran's aunt, during which she indicated that the Veteran could hold a job if he would regularly take his medication.  The conclusions in the SSA records and VA examinations from January 2012 and December 2013 agreed, stating that the Veteran's PTSD symptoms would not interfere with his ability to obtain gainful employment, either sedentary or physical.  

Dr. H.H.G. opined that the Veteran's social impairment would preclude him from sustaining gainful employment, because he could not sustain the stress from a competitive work environment.  She found that he would likely miss multiple days a month and have other workplace difficulties due to his disability.  She also concluded that the Veteran's "odd beliefs" regarding malaria symptoms and onions as a sleep aid would alienate the Veteran's social and occupational interaction, exposing him to vulnerabilities in the workplace.  As evidence, she included several articles about the correlation between PTSD and the unemployment rate for veterans.  While the Board finds Dr. H.H.G.'s statements to be competent and credible, it places more weight on the findings of the VA examiners that the Veteran's impairments from his PTSD are not severe.  Impairments in social functioning are not the sole indicator of job performance; the Veteran is perfectly capable at maintaining a routine and caring for animals on his own, which suggests he may be able to perform solitary work.  Additionally, though the articles submitted by Dr. H.H.G. support a theory of correlation between PTSD and unemployment for Veterans, the April 2011 examiner indicated that there was no clear evidence of a link between the two, and that many veterans with PTSD are able to secure and maintain employment.

The Veteran and his friends also submitted evidence that the Veteran was incapable of working.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, neither the Veteran nor the individuals who submitted lay statements on his behalf have the medical training and knowledge to provide competent opinions on whether the Veteran's psychological condition is the cause of his unemployment.

As the preponderance of the evidence is against a finding that the Veteran is unable to secure and maintain substantially gainful employment solely as the result of his service-connected disability, the Board finds that referral for consideration of an extraschedular TDIU is not warranted. In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

An initial disability evaluation in excess of 50 percent for PTSD is denied. 

A TDIU is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


